Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s Response dated 7/13/21, the Applicant amended and argued claims 1, 10 and 19 previously rejected in the Office Action dated 5/14/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricksen et al., United States Patent No. 8639742 (hereinafter “Fredricksen”) in view of Manion et al., United States Patent Publication 2013/0290480 (hereinafter “Manion”), in further view of Paxson, United States Patent Publication 2008/0025559 A1.
Claim 1:
	Fredricksen discloses:
A computing device configured to deliver web pages, the computing device comprising: 
one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the computing device to (see claim 1). Fredricksen teaches one or more processors and a memory executing instructions: 
receive a request for a web page from a requesting customer (see column 6 lines 39-42). Fredricksen teaches receiving a request for a web page from a requesting customer; 
generate a visibility fingerprint for the web page based at least in part on web page components and one or more visibility rules accessed from a web page database (see column 5 lines 16-62). Fredricksen teaches ;
determine if a web page identified by the visibility fingerprint is in a cache, prior to rendering the webpage (see column 6 lines 55-65 and column 11 line 35-57). Fredricksen teaches determining if the web page fingerprint is in cache; 
when the web page identified by the visibility fingerprint is not in the cache, render the web page based at least in part on the web page components and the visibility rules and store the web page in the cache (see column 6 lines 58-61 and column 8 lines 48-64). Fredricksen teaches when the fingerprint is not in the cache, it renders the web page and stores the page in cache; and
retrieve the web page from the cache when the web page identified by the visibility fingerprint is in the cache (see column 7 lines 1-8). Fredricksen teaches retrieving the web page from the cache if the web page is identified by the fingerprint and timing is valid;
return the web page to the requesting customer (see column 7 lines 1-8). Fredricksen teaches retrieving the web page from the cache.

Fredricksen fails to expressly teach creating a visibility fingerprint prior to rendering the web page. 

Manion discloses:
generate a visibility fingerprint for the web page, prior to rendering the web page, based at least in part on web page components and one or more visibility rules accessed from a page database (see paragraphs [0046], [0048] and [0049]). Manion teaches generating visibility rules for the web page content and objects within the webpage. The components of the webpage has predefined rules set prior to rendering.
wherein generating the visibility fingerprint comprises traversing components of the web page, creating a textual representation of visible components, and hashing the textual representation (see paragraph [0084]). Manion teaches traversing through the DOM and creating a textual representation of visible elements.
the visibility fingerprint including a logical structure of the visible web page components (see paragraph [0084]). Manion teaches when applying the rules/visibility fingerprint, the rules are being performed based on components and structure of the DOM;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fredrickson to include creating the visibility fingerprint prior to rendering the web page for the purpose of efficiently modifying page content using rules, as taught by Manion.

Paxson discloses:
concatenating a page identifier and one or more identifiers of the visible page components to create a textual representation of the visible components (see paragraph [0037]). Paxson teaches to recreate the original input text for display in a Web page, the present method and apparatus collect all of the anchors to produce a list of anchor identifiers , extract the sequencing index value from each anchor name value to retrieve and sort the identifiers to produce the encoded string, replace any encoded or encrypted characters in encoded string  with their original text values to produce string, concatenate all strings to recreate the source text, mount the source text in a Web page, and display Web page to the reader.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fredrickson and Manion to include concatenating identifiers of the webpage for the purpose of efficiently collecting all identifiers to create a textual representation of the webpage, as taught by Paxson.

Claim 2:	
	Fredricksen discloses:
apply the visibility rules defining conditions under which web page components are visible in the web page during rendering (see column 5 lines 48-54 and column 14 lines 22-30). Fredricksen teaches applying rules defining conditions which relate to visibility during rendering.

Claim 3:
	Fredricksen fails to expressly teach creating a visibility fingerprint prior to rendering the web page. 

Manion discloses:
wherein the conditions define a segment of customers to receive the web page (see paragraph [0074]). Manion teaches generating visibility rules for a particular set of users.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fredrickson to include creating the visibility fingerprint prior to rendering the web page for the purpose of efficiently modifying page content using rules, as taught by Manion.

Claim 4:
	Fredricksen discloses:
wherein the visibility fingerprint is unique for the web page (see column 5 lines 30-34). Fredricksen teaches the fingerprint is unique for each web page entry.

Claim 5:
	
wherein generating the visibility fingerprint is faster than rendering the web page (see column 4 lines 26-33). Fredricksen teaches generating the fingerprint and searching cache is faster than rendering the web page from the remote server.

Claims 10-14:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 1-5, respectively. 

Claims 19:
	Although these claims are method claims, they are interpreted and rejected for the same reasons as the systems of claims 1, 2, respectively. 

Claims 7, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fredricksen, Paxson and Manion, in view of Burrows, United States Patent No 6963869.
Claim 7:
	Fredricksen, Paxson and Manion fail to expressly disclose traversing nested components of the web page and creating a textual representation. 

	Burrows discloses:
instructions to traverse nested components (see column 9 lines 34-41 and column 10 lines 33-44). Burrows teaches traversing nest components of the documents and creating a textual encoded representation of the components

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a traversal of web page components and creating a textual representation for the purpose of efficiently creating a database of components and identifiers, as taught by Burrows.

Claim 16:
	Although Claim 16 is a method claim, it is interpreted and rejected for the same reasons as the systems of claim 7, respectively. 

Claims 21:
	Although Claim 21 is a method claim, it is interpreted and rejected for the same reasons as the systems of claim 7, respectively. 

Response to Arguments
Applicant’s arguments with respect to the limitation “concatenating a page identifier and one or more web page component identifiers…” of claims 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant argues None of the cited prior art teach or suggest such a limitation. 
The Examiner disagrees. 
Manion teaches when applying the rules/visibility fingerprint, the rules are being performed based on components and structure of the DOM (see paragraph [0084]). Manion also teaches traversing through the DOM and creating a textual representation of visible elements. The DOM includes the structure of the webpage and in order to execute rules on particular elements, the rules inherently include a logical structure of the webpage. Thus, Manion teaches this limitation and the limitation is recited in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/11/21